Citation Nr: 0005243
Decision Date: 02/28/00	Archive Date: 09/08/00

Citation Nr: 0005243	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-09 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean

BACKGROUND

The appellant is the unremarried widow of a deceased World 
War II veteran.  The veteran died in July 1996.  This matter 
comes before the Board of Veterans' Appeals (Board) from 
rating determinations by the Cleveland Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

By decision entered on December 30, 1998, the Board denied 
the appeal pertaining to the appellant's claim seeking 
service connection for the cause of the veteran's death.  
However, the Board was unaware at that time that the 
appellant had submitted additional evidence in support of her 
appeal which had been received at the Board on November 5, 
1998.  This additional evidence was not associated with the 
claims file until after the December 1998 Board decision was 
issued.  

Accordingly, since the December 1998 decision of the Board 
was based upon an incomplete record, it must now be vacated, 
and the Board will proceed with a de novo appellate review.  



ORDER

The Board decision of December 30, 1998 is hereby vacated.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


Citation Nr: 9837921	
Decision Date: 12/30/98    Archive Date: 01/05/99

DOCKET NO.  97-09 963A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
November 1945 and died in July 1996.  The appellant, who is 
the veterans widow, appealed a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

In the interest of due process, in October 1998, the Board 
requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 
and as set forth in a designated Veterans Health 
Administration (VHA) Directive, in response to the 
appellants claim of entitlement to service connection for 
the cause of the veterans death.  See 38 U.S.C.A. § 7109(a) 
(West 1991) and 38 C.F.R. § 20.901 (1998).  See generally 
Wray v. Brown, 7 Vet. App. 488, 493 (1995).  In November 
1998, the Board received the opinion and, in December 1998, 
the appellant and her representative were given an 
opportunity to present additional argument; they had no 
further evidence or argument to present.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veterans death was a direct 
result of his service-connected residuals of a gunshot wound 
to the chest.  Alternatively, she asserts that the veterans 
tobacco use and addiction that started in service led to the 
cardiorespiratory failure that occasioned his death.  
Reference is made to the evidence of record and a favorable 
determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veterans death.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veterans claim has been obtained by 
the RO.

2. The immediate cause of the veterans death in July 1996 
was cardio-respiratory failure due to arteriosclerotic 
heart disease (ASHD) and chronic obstructive pulmonary 
disease (COPD).  Hypertensive cardiovascular disease was 
listed as another significant condition contributing to 
his death but not resulting in the underlying cause of the 
veterans death.

3. Cardio-respiratory failure, ASHD, COPD and hypertensive 
cardiovascular disease were initially manifested many 
years post service and are not shown to have been 
otherwise related thereto, including inservice nicotine 
dependence.

4. No material or significant relationship between service-
connected disabilities and the medical conditions which 
caused or contributed to the cause of the veterans death 
is demonstrated.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
significantly or materially to the veterans death.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1310, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veterans death.  The legal question to be answered, 
initially, is whether the appellant has presented evidence of 
a well-grounded claim; that is, a claim that is plausible.  
If she has not presented a well-grounded claim, her appeal 
must fail with respect to this claim and there is no duty to 
assist her further in the development of the claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that the appellants claim is well grounded.

Factual Background

The veterans death certificate shows that he died in July 
1996, at the age of 71, and that the immediate cause of his 
death was cardio-respiratory failure due to ASHD and COPD.  
Hypertensive cardiovascular disease was listed as another 
significant condition contributing to death but not resulting 
in the underlying cause and no autopsy was performed.  At the 
time of the veterans death, service connection was in effect 
for psychoneurosis, anxiety state, evaluated as 30 percent 
disabling, residuals of a left chest wound with retained 
foreign body in the lung evaluated as 20 percent disabling 
and residuals of left chest wound with injury to Muscle Group 
II, evaluated as 20 percent disabling.

While an entrance examination report is not of record, 
service medical records show that, in October 1944, the 
veteran sustained a gunshot wound to the chest as a result of 
an accidental firing of a machine gun.  X-ray revealed a 
metallic foreign body near the apex of the heart and he 
developed a left pleural effusion that required aspiration.  
In November 1944, the veteran was transferred back to the 
United States for further care and complained of weakness on 
exertion.  X-ray of the chest showed scarring at the base of 
the left lung and thickened pleura in the same region.  His 
condition improved, although in February 1945, he complained 
of dyspnea on exertion and easy fatigability.  By April 1945, 
the veteran had no complaints, other than a cough that he 
attributed to cigarette smoking and he said he smoked one 
pack of cigarettes per day.  There was no evidence of any 
intra thoracic pathology, other than the presence of a 
foreign body (portion of a bullet) in the left mid lung 
field, and he returned to duty.  In October 1945, he was 
admitted to the hospital with complaints of shortness of 
breath.  Physical examination was essentially negative and 
the diagnosis was foreign body, traumatic left lung field.  A 
chest x-ray taken at the time was negative.  The records 
further indicate that the veteran developed an emotional 
disturbance as a result of combat experiences and he was 
discharged in November 1945.

Post service, private and VA medical records, examination 
reports and statements, dated from 1946 to 1996, are 
associated with the claims file.  VA examined the veteran in 
April 1946 and found his cardiovascular and respiratory 
systems normal.  A chest x-ray taken at the time diagnosed a 
foreign body within the left lung with no evidence of active 
lung pathology and no indications for removal.  The veteran 
underwent VA neuropsychiatric examination in May 1948 and 
complained of sleep disturbance, asthma, cough and weak 
spells.  The diagnosis was psychoneurosis, moderate, with a 
somatization reaction manifested by asthenia, loss of sleep, 
some anxiety, asthma and cough.

In September 1970, the veteran underwent VA neuropsychiatric 
examination and said he had worked at Republic Steel 
Corporation as an inspector since 1950.  He said he was 
treated for nervousness and for colitis manifested by 
diarrhea and had not been hospitalized since service 
discharge, except for treatment for an infected tooth.  
Anxiety neurosis was diagnosed, manifested by tension and 
psychophysiological gastrointestinal symptomatology.

According to office records from Krishna P. Agarwala, M.D., 
the veterans treating physician, dated from February 1992 to 
September 1993, the veteran was treated for COPD, 
hypertensive cardiovascular disease and depression. 

In a November 1993 statement, James S. Kelling, M.D., a 
pulmonologist, said the veteran had quite severe obstructive 
lung disease with marked exercise limitations.  Dr. Kelling 
reported a bronchospastic component to the disease and said 
the veteran was dyspneic at fifty feet of level walking and 
appeared to be in poor condition.  

VA outpatient treatment records, dated from July 1994 to July 
1996, indicate that the veteran was diagnosed with 
hypercholesterolemia and complained of breathing problems.  
He was also seen regularly in the Mental Hygiene Clinic and 
noted not to be psychotic.

In August 1994, the veteran underwent VA psychiatric 
examination and said he worked for Republic Steel for thirty-
five years and retired seven years earlier.  He complained of 
bad nerves, colitis and emphysema since 1991 and high blood 
pressure.  He said he was diagnosed as depressed three years 
earlier.  The diagnoses were generalized anxiety disorder and 
dysthymic disorder.

Also in August 1994, the veteran underwent VA pulmonology 
examination.  The examiner described the veterans history of 
chest injury in service and the veteran reported developing 
pneumonia approximately twice in the past year.  He 
complained of shortness of breath and having a chronic 
productive cough.  Upon examination, he was observed to be in 
respiratory distress.  The diagnoses were chronic obstructive 
pulmonary disease and residuals of gunshot wound to the 
chest.  The VA examiner commented that the veterans lung 
condition began in 1943, in service, secondary to a gunshot 
wound.  The doctor said it had progressively worsened over 
the past fifty years and the veteran was currently treated 
for chronic obstructive pulmonary disease.  A chest x-ray 
report included an impression of moderate COPD, metallic 
foreign body in the left lung base and no acute disease. 

According to a report of a VA pulmonary function test 
performed in September 1994, the veteran had dyspnea for two 
years and was not a smoker.  The test results suggested a 
severe obstructive ventilatory impairment.

In February 1995, the veteran underwent VA pulmonology 
examination and said his pulmonary problems may be related to 
shrapnel sustained in service.  He complained of severe cough 
with sputum production, mostly in the morning, severe 
shortness of breath and wheezing dyspnea on exertion.  
Pulmonary function tests showed no significant change from 
those performed in September 1994.  The VA physician 
concluded that the veteran had severe chronic obstructive 
pulmonary disease, most likely related to his 40+ pack a year 
history of smoking, with no apparent relationship with the 
shrapnel injury approximately fifty years earlier.  Further, 
the physician opined that the veterans occupational history, 
working at Republic Steel, might have contributed to his 
current pulmonary problems.

In an April 1995 rating determination, the RO denied the 
veterans claim for entitlement to service connection for 
COPD.  

A June 1996 private hospital discharge summary reveals that 
the veteran, with known hypertension and severe chronic 
obstructive pulmonary disease and diverticulosis of the 
colon, was admitted from the emergency room because of severe 
lower abdominal pain.  A chest x-ray showed left pleural 
effusion and the veteran was intubated.  An x-ray taken days 
later showed no evidence of active cardiopulmonary disease.  
An exploratory laparotomy and partial colectomy were 
performed.  The veteran had an uncomplicated course and his 
prognosis was good when discharged.  Discharge diagnoses 
included acute diverticulitis with perforation and localized 
peritonitis, chronic obstructive pulmonary disease, advanced, 
steroid dependent and hypertensive cardiovascular disease.

When seen three weeks after surgery by Robert T. Spangler, 
M.D., his surgeon, the veteran was described as generally 
doing well.  His lungs were clear with distant heart tones 
but no rales and he did not appear in respiratory distress. 

According to a July 1996 private hospital emergency room 
record, the veterans wife found him on the floor and he was 
pronounced dead on arrival at the hospital.  
 
In a September 1996 statement, Dr. Agarwala said the veteran 
had diagnoses of chronic obstructive pulmonary disease, 
chronic asthmatic bronchitis, hypertension, chronic abdominal 
flatulence and diverticulosis of the colon.  According to Dr. 
Agarwala, in June 1996, the veteran was seen in an emergency 
room with acute diverticulitis and perforation and localized 
peritonitis.   The veteran underwent surgery and made an 
uneventful recovery but was recently brought to a private 
hospital emergency room and pronounced dead of sudden cardiac 
death.  

At her May 1997 personal hearing at the RO, the appellant 
testified that she married the veteran shortly after he was 
discharged from service and he always had breathing problems.  
She said he had emphysema, but she did not know when it 
started.  The appellant said he smoked cigarettes when he 
left service and he had coughing problems his whole life.  
She believed his chest wound hastened his death.  The 
appellant indicated that the veteran suffered from 
nervousness and diarrhea his whole life that caused him to 
have a colostomy from which he did not recover but no 
physician had attributed the veterans colitis and 
diverticulitis to nervousness.  

In statements dated in June and November 1997 statement, the 
veterans treating VA psychologist said he was seen in the 
Mental Health Clinic from November 1993 to March 1996 with 
diagnoses of dysthymia and generalized anxiety disorder.  The 
psychologist said the veteran was reported to have been 
nonfunctional for about one year after discharge but resumed 
work and retired in 1987.  She indicated that the veterans 
symptoms increased after retirement and his treatment 
included psychotherapy and prescribed medication.

In an October 1997 statement, Kathy M. Good, RNC, NNP, a 
neonatal specialist, said the veteran received free 
cigarettes in service that could lead to cardiopulmonary 
disorder.  She also questioned if he was exposed to asbestos 
in service.

In a November 1997 statement, the appellant asserted that the 
veterans death was due to his addiction to nicotine.  While 
she did not know when he started smoking, she said he entered 
service at approximately age seventeen or eighteen and smoked 
heavily when he left service.

In April 1998, a VA physician evaluated the veterans medical 
records regarding whether nicotine dependence contributed to 
the veterans death.  The examiner noted the veterans 
shrapnel injury to the lung in service and his long history 
of chronic anxiety disorder.  The doctor also noted that 
tests in 1993 showed moderately severe airflow obstruction 
and impaired exercise performance with decline in lung 
function.  Further, the physician noted that the veteran had 
pneumonia, cough and dyspnea on exertion and chronic 
bronchitis.  The VA doctor said that the veterans smoking 
history was contradictory, noting that the appellant claimed 
the veteran smoked approximately one pack per day and that 
the veteran most likely started smoking in service, at age 
seventeen or eighteen, but she was not sure.  However, a 
pulmonary function test indicated the veteran did not smoke.  
The VA examiner said that it was known that the veteran 
smoked cigarettes, perhaps one pack per day for at least 
forty years and he had chronic obstructive lung disease.  It 
was not known when the veteran started smoking and it was 
unknown if there was a time during which he tried to stop 
smoking or whether there was a successful period of time when 
he was asymptomatic but continued to smoke.  In 1993, the 
veteran was aware of his respiratory impairment, underwent 
medical treatment and was diagnosed with chronic bronchitis 
and chronic obstructive lung disease.  According to the 
doctor, there was a strong relationship between cigarette 
smoking and this disorder.  It was more likely than not, 
therefore, that cigarette smoking contributed to the 
veterans chronic obstructive lung disease and that the cough 
and symptoms from 1993 to 1996 were related to his prior 
history of smoking exposure.  However, the VA physician said 
that the cause of the veterans death was unknown.  The 
physician said sudden death was not uncommon in the veterans 
age group and could be attributed to a variety of intervening 
risk factors.  The primary event may be related to his 
surgery one-month prior and conditions such as pulmonary 
emboli are possible but the main cause of death cannot be 
directly attributed with any degree of certainty to the 
veterans long history of cigarette use.  According to the VA 
doctor, it may have been contributory, in some way, but 
certainly not a primary cause of death.

As previously stated, in light of the divergent opinions 
expressed in the above medical evidence, the Board requested 
an expert (VHA) opinion as to the likelihood that the gunshot 
wound residuals of the veterans left chest contributed 
substantially or materially to the development of the fatal 
cardio respiratory failure, ASHD and COPD from which he died.  
The opinion, received back in November 1998 from a VA staff 
pulmonologist, reviewed the veterans service injury and 
noted that he was a heavy smoker and worked in a steel mill 
for thirty-five years.  The pulmonologist also noted that in 
the last decade of his life, the veteran experienced chronic, 
productive cough and progressive exertional dyspnea that 
became disabling.  The veteran was subsequently diagnosed 
with severe COPD, asthmatic bronchitis and hypertensive 
cardiovascular disease.  The VA doctor did not believe there 
was any significant likelihood that the veterans shell 
fragment wound residuals of the left chest contributed 
substantially or materially to the development of the fatal 
cardiorespiratory failure, ASHD and COPD.  The VA expert 
commented that the chest trauma that the veteran sustained in 
1944 seemed to have caused empyema that required multiple 
drainages that led to lung scarring and pleural thickening.  
The doctor further commented that there was a likelihood that 
the veteran probably had significant left lung restriction 
secondary to pleural thickening and this could have adversely 
affected his respiratory function.  The chest x-ray may under 
estimate the degree of pleural thickening and lung 
entrapment, according to the VA doctor, who indicated that a 
computed tomography scan would be more helpful.


Analysis

Service connection for the cause of the veterans death is 
warranted when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran is 
considered to be due to a service-connected disability when 
the evidence establishes that such a disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312.  According to 38 U.S.C.A. § 1110, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of arteriosclerosis or 
cardio-vascular disease (including hypertension) in service, 
its incurrence in service will be presumed if it was 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§  1101, 1110,1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.  Moreover, a disease that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.

The appellant contends that the veterans death due to 
cardio-respiratory failure due to ASHD and COPD developed as 
a result of the residuals of the gunshot wound to the chest 
that he sustained in service. The first evidence showing the 
veteran had COPD and hypertensive cardiovascular disease was 
in 1993, more than fifty years after his separation from 
active service.  

Although a VA examiner, in August 1994, commented that the 
veterans lung condition began in 1943 after his gunshot 
wound and progressively worsened, in February 1995, another 
VA pulmonologist opined that the veteran had severe chronic 
obstructive pulmonary disease, most likely related to his 40+ 
pack a year history of smoking and found no apparent 
relationship between the veterans shrapnel injury 
approximately fifty years earlier and his lung disorder.  In 
fact, in 1995, as noted above, the RO denied the veterans 
claim of service connection for COPD. 

Moreover, in the November 1998 opinion, a VA pulmonologist 
concluded that, although the veteran probably had significant 
left lung restriction secondary to pleural thickening that 
could have adversely affected his respiratory function, he 
did not believe that the veterans shell fragment wound 
residuals of the left chest contributed substantially or 
materially to the development of the fatal cardiorespiratory 
failure, ASHD and COPD. The Board is persuaded that the VA 
experts opinion is most convincing in that he recognized 
that the veteran was a heavy smoker, worked in a steel mill 
all his life and in the last decade of his life experienced 
chronic cough and exertional dyspnea that became disabling.  
Where a medical expert has fairly considered all the 
evidence, his opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 
493.  The Board does, in fact, adopt the VHA pulmonologists 
opinion on which it bases its determination that service 
connection for the cause of the veterans death as secondary 
to the residuals of the inservice gunshot wound of the chest 
is not warranted.

However, the appellant has also claimed that the veterans 
death was due to nicotine dependence in service. During the 
pendency of the appellants appeal, 38 U.S.C. § 1103 was 
modified to not preclude the establishment of service 
connection based upon a finding that a disease or injury, 
attributable to the use of tobacco use by the veteran during 
his active service, became manifest or was aggravated during 
active service or became manifest to the requisite degree of 
disability during any applicable presumptive period as set 
forth in 38 U.S.C.A. §§ 1112 or 1116.  See Internal Revenue 
Service Restructuring and Reform Act of 1998 (IRS Reform 
Act), Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998) (to 
be codified at 38 U.S.C. § 1103).  The new section 1103 
applies only to claims filed after June 9, 1998 and does not 
affect the appellants claim on appeal.  As such, the Board 
will review the appellants claim under the applicable 
statues, laws and regulations in effect at the time she filed 
her claim for service connection for the cause of the 
veterans death.

A precedential opinion by the VA General Counsel, that is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c), 
dated in January 1993 clarified when entitlement to benefits 
may be awarded based upon inservice tobacco use.  VAOPGCPREC 
2-93 (O.G.C. Prec. 2-93).  This opinion determined that 
direct service connection of disability may be established if 
the evidence establishes that injury or disease resulted from 
tobacco use in line of duty in the active military, naval, or 
air service.  Id.

The General Counsel issued a clarification of this opinion in 
January 1993, and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service, but 
rather states that any disability allegedly related to 
tobacco use that is not diagnosed until after service would 
not preclude establishment of service connection; however, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration. Id.  
(Explanation of VAOPGCPREC 2-93 dated January 1993).

The appellant, essentially, has also contended that the 
cardio respiratory failure due to ASHD and COPD that 
occasioned the veterans death was related to his smoking in 
service.  In this regard, as noted above, service medical 
records are entirely negative for any reference to cardio 
respiratory failure, ASHD, COPD and hypertensive 
cardiovascular disease, of which the initial evidence (being 
a chest x-ray that showed emphysematous changes and medical 
diagnoses of COPD and hypertension in April 1993) is 
approximately fifty years after the veterans separation from 
service.  On review of the appellants testimony and medical 
evidence associated with the file, the Board finds that the 
veteran continued to smoke for decades after his separation 
from service and there is no medical evidence to show that 
his cardiorespiratory failure and COPD, ASHD and hypertensive 
cardiovascular disease resulted from the use of tobacco 
during service.  Accordingly, service connection for the 
cause of the veterans death, on a direct basis, is not 
warranted in this case.

With regard to the issue of secondary service connection, a 
recent precedential opinion by the VA General Counsel was 
issued in May 1997 to clarify when service connection may be 
granted for tobacco-related disability on the basis that such 
disability is secondary to nicotine dependence that arose 
from a veteran's tobacco use during service.  VAOPGCPREC 19-
97 (O.C.G. Prec. 19-97).  Specifically, the VA General 
Counsel found that a determination as to whether service 
connection for disability or death attributable to tobacco 
use subsequent to military service should be established on 
the basis that such tobacco use resulted from nicotine 
dependence arising in service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. § 3.310(a), depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis. 

In the May 1997 General Counsel Opinion discussed above, it 
was noted that in a May 5, 1997 memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  The General Counsel made the following statement: 
assuming the conclusion of the Under Secretary for Health 
that nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a veteran's nicotine dependence, 
that arose in service, and resulting tobacco use may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.  VAOPGCPREC 19-97 (O.C.G. 
Prec. 19-97).

Here, while service medical records show that the veteran 
reported smoking one pack of cigarettes a day, there is no 
medical evidence of a nexus between claimed inservice 
nicotine dependence and cardio respiratory failure due to 
COPD and ASHD or to hypertensive cardiovascular disease.  It 
is again pertinent to note that the medical evidence shows 
that, as of approximately 1993, the veteran had smoked 
approximately one pack of cigarettes a day for four decades.  
Since he was discharged from service in 1945 and since the 
veteran was on active duty for only two years, the vast 
majority of his smoking must have occurred after service. 

In fact, in his April 1998 opinion, the VA physician 
commented that, although, it was more likely than not that 
cigarette smoking contributed to the veterans chronic 
obstructive lung disease, the cause of death was unknown.  
The VA doctor observed that the veteran was treated for 
chronic obstructive lung disease and there was a strong 
relationship between cigarette smoking and that disorder.  In 
fact, the VA doctor said it was more likely than not that 
cigarette smoking contributed to the veterans chronic 
obstructive lung disease and that the cough and symptoms form 
1993 to 1996 were related to his prior history of smoking 
exposure.  Nonetheless, the VA physician said the main cause 
of the veterans death cannot, with any degree of certainty, 
be directly attributed with his long history of cigarette 
use.

In summary, the medical evidence of record reveals that a VA 
physician who examined the veteran in 1995, found no 
connection between his COPD and his service-connected injury 
and two VA examiners, who examined the medical evidence after 
his death, found that the veterans death, from 
cardiorespiratory failure, due to ASHD and COPD, and 
hypertensive cardiovascular disease, was not etiologically 
related to a service-connected injury or to the claimed 
nicotine dependence during service.  In addition, it has not 
been contended nor is it shown that the psychiatric disorder 
played any role in the veterans demise. 38 C.F.R. § 3.312.  

In making its determination, the Board has been sensitive to 
the appellants assertion that the cardio-respiratory failure 
due to ASHD and COPD, and hypertensive cardiovascular 
disease, that occasioned the veterans death were, in turn, 
associable with the residuals of his service-connected 
disabilities or tobacco use in service and nicotine 
dependence that started in service.  However, the Board would 
respectfully point out that, as a lay person, the appellant 
is not competent to offer an opinion that requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In as much as cardio-respiratory failure due to ASHD and 
COPD, and hypertensive cardiovascular disease, are the 
pathologies implicated in the veterans death, and inasmuch 
as the preponderance of the medical evidence relating such 
conditions to service or any service-connected disability is 
against the appellants claim, service connection for the 
cause of the veterans death is not warranted.  The evidence 
is not so evenly balanced that there is any doubt as to any 
material issue.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312.


ORDER

Entitlement to service connection for the cause of the 
veterans death is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -

 

